DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 26 March 202. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0037140 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 22 March 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it list the wrong application number (and none of the listed references appear to have any relevance to the present application).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6*** are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al. (US 9,816,566).
With regard to claim 1, Hess discloses a packing device (as seen in Figs. 1-2, etc.) for a vehicle (Examiner notes this is an intended use limitation in the preamble of a claim and is given little patentable weight. As the packing device of Hess is capable of being used in a variety of devices including in a vehicle it is considered to anticipate this intended use limitation), comprising: a body part (at least 9 with 40); a power providing part (18) rotatably mounted in the body part (as seen in Fig. 2, disclosed in column 3 lines 54-58, etc.), and disposed through the body part (as seen in Figs. 1 and 2); an insertion space part (i.e. the bore of 9/40) disposed in the body part (as seen in Fig. 2, etc.); and a sealing part (32) disposed in the insertion space part (as seen in Fig. 2), including an insert-molded structure (as seen in Fig. 2 the sealing part is made of 30 and 34 which as one is an insert in at least a part of another is an insert structure and as it can be made by molding it is considered a product by process limitation and it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)) having different materials (as seen at least in the cross-hatching of Fig. 2), the sealing part being configured to press against the insertion space part (as seen in Fig. 2 as it presses on the bore it is located in) and the power providing part (as seen in Fig. 2 as it pressed on the power providing part) so as to prevent an oil leak (i.e. it is capable of this intended use limitation as it physically blocks the space between the insertion space part and the power providing part).

With regard to claim 2, Hess discloses that the body part comprises: a first body part (e.g. 40) having a first body space (i.e. the inner radial space thereof as seen in Fig. 2) in which the power providing part is embedded (as seen in Fig. 2); and a second body part (e.g. 9) extending from the first body part (i.e. axially as seen in Fig. 2), and having a second body space (i.e. the inner radial space thereof as seen in Fig. 2) through which the power providing part is disposed (as seen in Fig. 2).

With regard to claim 3, Hess discloses that an inner diameter of the first body part (e.g. at 44/45) is larger than an inner diameter of the second body part (e.g. at 24, which as seen in Fig. 2 has a smaller diameter), and the insertion space part is disposed in the second body part (as seen in Fig. 2).

With regard to claim 5, Hess discloses that the sealing part comprises: a first sealing part (34) having a ring shape (as seen in Figs. 3, etc.), and including first molding holes (48) along a circumferential surface of the first sealing part (as seen in Figs. 2-3); and a second sealing part (30) insert-molded on the first sealing part through the first molding holes (as seen in Figs. 2).

With regard to claim 6, Hess discloses that the second sealing part comprises: a second outer molding part (as labeled in Examiner annotated Fig. 2 below) configured to cover an outer circumferential surface of the first sealing part (as labeled in Examiner annotated Fig. 2 below. Additionally Examiner notes that as seen in Fig. 3 this surface is annular and outside (e.g. radially) of other surfaces and can thus reasonably be considered an outer circumferential surface); a second insertion molding part (as labeled in Examiner annotated Fig. 2 below) extending from the second outer molding part (as seen in Fig. 2), and disposed in the first molding holes (as seen in Fig. 2); and a second inner molding part (as labeled in Examiner annotated Fig. 2 below) extending from the second insertion molding part (as seen in Fig. 2), and configured to cover an inner circumferential surface of the first sealing part (as labeled in Examiner annotated Fig. 2 below. Additionally Examiner notes that as seen in Fig. 3 this surface is annular and inside (e.g. radially) of other surfaces and can thus reasonably be considered an outer circumferential surface).


    PNG
    media_image1.png
    436
    609
    media_image1.png
    Greyscale

With regard to claim 9, Hess discloses that the second sealing part further comprises a second protruding molding part (e.g. 33 or 33’) protruding from at least one of the second outer molding part or the second inner molding part (as seen in Fig. 2).

With regard to claim 10, Hess discloses that the sealing part further comprises a third sealing part (e.g. 38) disposed on the first sealing part (as seen in Fig. 2), and having a shape corresponding to the insertion space part so as to be brought into surface contact with the insertion space part (as seen in Fig. 2 as it has a corresponding shape to at least the part at 39).

With regard to claim 11, Hess discloses that the first sealing part includes a metallic or plastic material (as disclosed in column 2 lines 44-54), and the second sealing part includes a rubber material (as disclosed in column 2 lines 44-54).

Claims 1-2 and 5-8*** are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieder (US 5,597,356).
With regard to claim 1, Rieder discloses a packing device (as seen in Figs. 1-3) for a vehicle (Examiner notes this is an intended use limitation in the preamble of a claim and is given little patentable weight. Additionally see column 1 lines 11-19 disclosing such can be in a vehicle), comprising: a body part (at least 2); a power providing part (3) rotatably mounted in the body part (as seen in Figs 1-3, disclosed claims 1 and 2, etc.), and disposed through the body part (as seen in Figs. 1-3); an insertion space part (i.e. the bore of 2) disposed in the body part (as seen in Fig. 1, etc.); and a sealing part (1, 21) disposed in the insertion space part (as seen in Fig. 1, etc.), including an insert-molded structure (as seen in Figs. 1-3  and described in column 2 line 62 to column 3 line 2) having different materials (as seen at least in the cross-hatching of Figs. 1-3), the sealing part being configured to press against the insertion space part (as seen in Figs. 1-3 as it presses on the bore it is located in) and the power providing part (as seen in Figs. 1-3 as it pressed on the power providing part) so as to prevent an oil leak (i.e. it is capable of this intended use limitation as it physically blocks the space between the insertion space part and the power providing part).

With regard to claim 2, Rieder discloses that the body part comprises: a first body part (e.g. at 5 or 25) having a first body space (i.e. the inner radial space thereof as seen in Figs. 1-2) in which the power providing part is embedded (as seen in Figs. 1-2); and a second body part (e.g. the rest of 2) extending from the first body part (i.e. axially as seen in Figs. 1-2), and having a second body space (i.e. the inner radial space thereof as seen in Figs. 1-2) through which the power providing part is disposed (as seen in Figs. 1-2).

With regard to claim 5, Rieder discloses that the sealing part comprises: a first sealing part (6) having a ring shape (as seen in Figs. 1-3, etc.), and including first molding holes (17) along a circumferential surface of the first sealing part (as seen in Figs. 1-3); and a second sealing part (16) insert-molded on the first sealing part through the first molding holes (as seen in Figs. 1-3).

With regard to claim 6, Rieder discloses that the second sealing part comprises: a second outer molding part (i.e. the portion proximate reference line 16 in Figs. 1-3) configured to cover an outer circumferential surface of the first sealing part (as seen in Figs. 1-3); a second insertion molding part (i.e. the portion in one of the apertures 17 as seen in Figs. 1-3) extending from the second outer molding part (as seen in Figs. 1-3), and disposed in the first molding holes (as seen in Figs. 1-3); and a second inner molding part (i.e. a portion extending form the hole 17 to 18) extending from the second insertion molding part (as seen in Figs. 1-3), and configured to cover an inner circumferential surface of the first sealing part (as seen in Figs. 1-3).

With regard to claim 7, Rieder discloses that the second sealing part further comprises a second side molding part (i.e. an addition part including the portion in another aperture 17 and the portion overlapping 11) configured to connect the second outer molding part to the second inner molding part (as would be seen in Figs. 1-3 through an adjacent aperture 17) and to cover a first end of the first sealing part (i.e. at 11 as seen in Figs. 1-3).

With regard to claim 8, Rieder discloses that a second end (7) of the first sealing part is in direct contact with the insertion space part so as to support the second sealing part (as seen in Figs. 1-3).

With regard to claim 9, Rieder discloses that the second sealing part further comprises a second protruding molding part (e.g. 19) protruding from at least one of the second outer molding part or the second inner molding part (as seen in Figs. 1-3).

With regard to claim 10, Rieder discloses that the sealing part further comprises a third sealing part (e.g. 11 or 51) disposed on the first sealing part (as seen in Figs. 1-3), and having a shape corresponding to the insertion space part so as to be brought into surface contact with the insertion space part (as seen in Figs. 1-3 as it has a corresponding shape to at least the part at 12/52 (respectively)).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar packing devices with features such as insert molded seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675